UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7051



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILBERT ANTHONY NEAL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (2:94-cr-00300-JAB-1)


Submitted: September 28, 2006              Decided: October 11, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wilbert Anthony Neal, Appellant Pro Se. Lawrence Patrick Auld,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Wilbert Anthony Neal appeals the district court’s orders

denying his motion for correction of judgment and his motion for

reconsideration of the denial of that motion. We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.   United States v. Neal,

No. 2:94-cr-00300-JAB-1 (M.D.N.C. filed Feb. 28, 2006 & entered

Mar. 1, 2006; May 18, 2006).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -